Citation Nr: 1105391	
Decision Date: 02/09/11    Archive Date: 02/18/11

DOCKET NO.  09-08 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to an increased evaluation for service-connected 
diabetes mellitus with impotency, currently as evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel

INTRODUCTION

The Veteran served on active duty from December 1950 to June 1952 
and from January 1953 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from May 2008 and September 2009 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.

On December 1, 2010, the Veteran testified at a hearing before 
the undersigned Veterans Law Judge, sitting at the RO.  A 
transcript of the hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

(The decision below addresses the Veteran's claim for an 
increased evaluation for service-connected diabetes mellitus.  
The claim of service connection for a low back disability is 
addressed in the remand that follows the Board's decision.)


FINDING OF FACT

The Veteran's diabetes mellitus requires the use of insulin and a 
restricted diet; regulation of activities has not been shown.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
service-connected diabetes mellitus with impotency have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Disability Rating

The Veteran asserts that his service-connected diabetes mellitus 
with impotency has been more disabling than initially rated.  He 
contends that a rating in excess of 20 percent is warranted.

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2010).  "Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of primary 
concern."  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Although the recorded history of a particular disability should 
be reviewed in order to make an accurate assessment under the 
applicable criteria, the regulations do not give past medical 
reports precedence over current findings.  Id.  For increased 
rating claims, staged ratings are appropriate when the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).  Further, 
"[w]here there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned."  
38 C.F.R. § 4.7 (2010).

The Veteran's service-connected diabetes mellitus with impotency 
has been evaluated as 20 percent disabling under 38 C.F.R. § 
4.119, Diagnostic Code (DC) 7913.  Under that DC, a 20 percent 
rating is assigned for diabetes mellitus requiring insulin and 
restricted diet, or oral hypoglycemic agent and restricted diet.  
A 40 percent rating is warranted for diabetes mellitus requiring 
insulin, restricted diet, and regulation of activities.  A 60 
percent rating is warranted for diabetes mellitus requiring 
insulin, restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring one 
or two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  Lastly, a 100 percent 
rating is warranted for diabetes mellitus requiring more than one 
daily injection of insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year or 
weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.  38 C.F.R. § 4.119, 
DC 7913 (2010).  

A note that follows the criteria states the following:  Evaluate 
compensable complications of diabetes separately unless they are 
part of the criteria used to support a 100 percent evaluation.  
Noncompensable complications are considered part of the diabetic 
process under DC 7913.  Id.  In this regard, the Board notes that 
the Veteran is service connected and in receipt of separate 
evaluations for bilateral pseudoaphakia, peripheral neuropathy of 
the left and right lower extremities, and neuropathy of the right 
and left upper extremities, all associated with his diabetes 
mellitus.  The ratings for this problems are not before the 
Board.

A review of the medical evidence reveals that the Veteran has 
been afforded multiple VA examinations to evaluate the severity 
of his service-connected diabetes mellitus.  On examination in 
June 2006, it was noted that the Veteran had been placed on a 
restricted diet, but that he had been prescribed no physical 
activity restrictions at that point.  The Veteran reported being 
unable to walk long distances on account of back, hip, and foot 
pain.  

On examination in September 2007, it was again noted that the 
Veteran was under no exercise restriction.  The Veteran reported 
walking in his backyard, but stated that his walking was limited 
by pain in his hips, knees, and back, and by his shortness of 
breath.  

On examination on March 2008, the examiner noted that the Veteran 
was on a restricted diet, but had no restrictions on activity.  
The Veteran again reported that his activities were limited on 
account of his back pain.

In a December 2009 statement, the Veteran's Air Force physician 
verified that the Veteran was on insulin and a restricted diet.  
The physician also noted that the Veteran's activity was very 
limited as compared to other 78 year olds, which he attributed to 
the Veteran's bilateral diabetic neuropathy and his overall 
weight.  

During an April 2010 VA examination, the Veteran reported that he 
was seen at Hill Air Force Base every six months for monitoring 
of his diabetes mellitus.  He reported a restricted diet and 
insulin once a day, in addition to other medication.  The Veteran 
indicated that was able to care for himself but was unable to 
perform yard and house work on account of pain in his back, 
knees, hips, and shoulders.  The examiner noted "[n]o 
restrictions secondarily to diabetes per se."

During his December 2010 hearing, the Veteran reported that 
walked 20 to 30 minutes a day.  He also stated specifically that 
his doctor had not limited his activity.

Here, the evidence is clear the Veteran's diabetes mellitus, 
currently evaluated as 20 percent disabling, requires the use of 
insulin and a restricted diet.  To be entitled to a higher 
evaluation, however, there must be medical evidence showing that 
occupational and recreational activities have been restricted.  
See Camacho v. Nicholson, 21 Vet. App. 360, 363 -64 (2007); 38 
C.F.R. § 4.119, DC 7913.  That evidence is lacking in this case.  
None of the VA examiners has noted a regulation of activities.  
Further, although the Veteran's Air Force physician stated that 
the Veteran's activity was restricted as compared to similarly 
aged persons, nothing in the Veteran's treatment records 
indicates that he has been advised not to undertake certain 
activities.  Indeed, the Veteran himself testified that he has 
not been told by his doctor of nurse that he needs to regulate 
activities as defined by the regulation.  

In essence, the available evidence does not indicate that a 
medical professional has prescribed or advised the Veteran to 
avoid strenuous occupational and recreational activities on 
account of his diabetes mellitus.  Although it has been noted 
that the Veteran's activity is restricted, it appears that the 
limitations he experiences are due to his back, hip, and knee 
pain.  That evidence does not equate to medical evidence 
demonstrating a regulation of activities.  Accordingly, although 
the Veteran's diabetes mellitus requires the use of insulin and a 
restricted diet, without sufficient medical evidence 
demonstrating that the Veteran's service-connected diabetes 
mellitus has required regulation of activities (avoidance of 
strenuous occupational and recreational activities), a rating in 
excess of 20 percent is not warranted.  See Camacho, supra; 38 
C.F.R. § 4.119, DC 7913; see also Tatum v. Shinseki, 23 Vet. App. 
152, 156 (2009) (the rating of diabetes mellitus under DC 7913 
includes successive rating criteria, whereby "the evaluation of 
each higher disability rating included the criteria of each lower 
disability rating, such that if a component was not met at any 
one level, the Veteran could only be rated at the level that did 
not require the missing component.").  

As for the impotency, the Board notes that the Veteran is in 
receipt of special monthly compensation in accordance with 
38 U.S.C.A. § 1114(k) for loss of use of a creative organ.  There 
is no indication that a compensable rating is warranted under 
schedular criteria.  38 C.F.R. § 4.115b (2010).  

In finding that a higher rating is not warranted for the 
Veteran's service-connected diabetes mellitus, the Board has 
considered the benefit-of-the-doubt doctrine, but finds that the 
record does not provide an approximate balance of negative and 
positive evidence on the merits.  The Board is unable to identify 
a reasonable basis for granting higher ratings for the Veteran's 
disability during any applicable time period.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 57-
58 (1990); 38 C.F.R. § 3.102 (2010).

The above determination is based upon consideration of applicable 
rating provisions.  The Board also finds that the Veteran's 
symptoms are precisely described by the rating criteria.  Without 
sufficient evidence reflecting that the Veteran's disability 
picture is so "exceptional or unusual," such that "the 
available schedular evaluations for [his service-connected 
diabetes mellitus] are inadequate," referral for a determination 
of whether the Veteran's disability picture requires the 
assignment of an extra-schedular rating is not warranted.  Thun 
v. Peake, 22 Vet. App. 111, 115-16 (2008); 38 C.F.R. 
§ 3.321(b)(1) (2010).  



B.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2010)), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  They also 
require VA to notify the claimant and the claimant's 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, VA 
is to specifically inform the claimant and the claimant's 
representative of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will attempt 
to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request the 
veteran to provide any evidence in the veteran's possession that 
pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

It is now clear that for increased rating claims, the VCAA 
requires only generic notice, that is, the type of evidence 
needed to substantiate the claim, namely, evidence demonstrating 
a worsening or increase in severity of the disability and the 
effect that worsening has on employment, as well as general 
notice regarding how disability ratings and effective dates are 
assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009); Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 
(2010).  

The RO received the Veteran's most recent increased rating claim 
in March 2008.  That same month, the RO sent to him a letter 
advising the Veteran of the information already in VA's 
possession and the evidence that VA would obtain on his behalf, 
as well as of the evidence that he was responsible for providing 
to VA, to include private medical evidence.  The letter informed 
him that he should submit evidence showing that his service-
connected disability had worsened.  The letter also included the 
notice elements required by Dingess v. Nicholson, 19 Vet. App. 
473 (2006), for how VA determines disability ratings and 
effective dates.  

In February 2009, the RO sent the Veteran an updated VCAA that 
complied with the holding by the United States Court of Appeals 
for Veterans Claims in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008) (requiring VA to provide notice to a claimant that, among 
other things, "the claimant must provide, or ask the Secretary 
to obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life").  
Thereafter, the RO issued a statement of the case.  Thus, the 
Board is satisfied that the duty-to-notify requirements under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

Regarding the duty to assist, the Veteran was afforded VA 
examinations in September 2007 and March 2008.  The examination 
reports contain sufficient evidence by which to evaluate the 
Veteran's diabetes mellitus in the context of the rating criteria 
and throughout the appeal period.  Thus, the Board has properly 
assisted the Veteran by affording him an adequate VA examination.  

The Board also finds that VA has adequately fulfilled its 
obligation to assist the Veteran in obtaining the evidence 
necessary to substantiate his claim.  All available evidence 
pertaining to the Veteran's claim has been obtained.  The 
evidence includes the Veteran's VA and Air Force treatment 
records, VA examination reports, and statements from the 
Veteran's physician.  The Veteran has not identified and 
outstanding relevant records not obtained.  The Veteran was also 
afforded a hearing in his case, and a transcript of that hearing 
has been made part of the record.  Thus, the Board is satisfied 
that the duty-to-assist requirements under 38 U.S.C.A. § 5103A 
and 38 C.F.R. § 3.159(c) were satisfied.

ORDER

Entitlement to an evaluation for service-connected diabetes 
mellitus with impotency in excess of 20 percent is denied.


REMAND

The Veteran states that he suffers from a low back disability as 
a result of his active military service.  Specifically, he states 
that he injured his back in service and asserts that he has 
experienced pain in his back since that time.  The Veteran 
believes that service connection for a low back disability is 
warranted because that disability was incurred in service.  See 
38 C.F.R. §§ 3.303, 3.304 (2010).  

A review of the Veteran's service treatment records (STRs) shows 
that in September 1964 he was seen for complaints of back pain 
and diagnosed with lumbosacral strain.  He was treated with 
diathermy treatments to his back.  X-rays taken in October 1964 
revealed a normal spine with no evidence of spondylolysis or 
spondylolisthesis.  He was still experiencing pain and was 
prescribed pelvic flexion exercises.  

Records from Hill Air Force Base show that the Veteran had x-rays 
of his back taken in December 2006.  The radiological report 
contained an impression of mild degenerative changes of the lower 
lumbar spine.  A January 2009 radiological report noted moderate 
spondylotic degenerative changes with prominent osteophyte 
formation, ventrally and laterally, most pronounced at L1-2 and 
L2-3.  

The Board notes that the Veteran has not been afforded a VA 
examination in connection with his claim for a service connection 
for a low back disability.  In accordance with the duty-to-assist 
provisions codified at 38 U.S.C.A § 5103A(d) and by regulation 
found at 38 C.F.R. § 3.159(c)(4) (2010), a medical opinion or 
examination is required if the information and evidence of record 
does not contain sufficiently competent medical evidence to 
decide the claim, but there is

(1) competent evidence of a current 
disability or persistent or recurrent 
symptoms of a disability; and (2) evidence 
establishing that an event, injury, or 
disease occurred in service or establishing 
certain diseases manifesting during an 
applicable presumptive period for which the 
claimant qualifies; and (3) an indication 
that the disability or persistent or 
recurrent symptoms of a disability may be 
associated with the veteran's service or 
with another service-connected disability.

See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Veteran has a current diagnosis of degenerative changes at 
L1-2 and L2-3.  Further, the Veteran's STRs document an in-
service diagnosis of lumbosacral strain and reports of back pain.  
The Veteran has testified that he has experienced back pain 
continuously since service.  The post-service medical evidence of 
record shows that the Veteran experiences back pain that limits 
his ability to walk, work in the yard, and perform household 
chores.  Based on this evidence, the Board has determined that 
"low threshold" necessary to establish entitlement to a VA 
medical examination has been satisfied.  See McLendon, 20 Vet. 
App. at 83 (holding that "credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation" may indicate that a current disability "may be 
associated" with military service).  Accordingly, the Board 
finds that the claim of service connection for a low back 
disability must be remanded for a VA medical examination that 
addresses the nature and etiology of the Veteran's current 
degenerative changes at L1-2 and L2-3.  Thus, the examiner should 
include a nexus opinion as to whether it is at least as likely as 
not that the Veteran's current back disability is attributable to 
his active military service.  

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following action:

1.  The AOJ should contact the Veteran 
and request that he identify the 
names, addresses, and approximate 
dates of treatment for all VA and non-
VA health care providers who have 
treated him for his back disability or 
related symptoms since service.  The 
AOJ should attempt to obtain copies of 
pertinent treatment records identified 
by the Veteran that have not been 
previously secured and associate them 
with the claims folder.

2.  Schedule the Veteran for a VA 
examination in connection with his 
claim of service connection for low 
back disability.  (This should be done 
after action requested in paragraph 1, 
above is completed to the extent 
feasible.)  The claims folder, and a 
copy of this remand, must be provided 
to and reviewed by the examiner as 
part of the examination.  (Advise the 
Veteran that failure to appear for an 
examination as requested, and without 
good cause, could adversely affect his 
appeal.  See 38 C.F.R. § 3.655 
(2010).)  

The examiner should provide an opinion 
as to whether the Veteran's current 
degenerative change of L1-2 and L2-3, 
or any other diagnosed back 
disability, is at least as likely as 
not related to his period of active 
military service.  All opinions should 
be set forth in detail and explained 
in the context of the record.  

If the examiner determines that he/she 
cannot provide an opinion on the issue 
at hand without resorting to 
speculation, the examiner should 
explain the inability to provide an 
opinion, identifying precisely what 
facts could not be determined.  In 
particular, he/she should comment on 
whether an opinion could not be 
rendered because the limits of medical 
knowledge have been exhausted 
regarding the etiology of any 
diagnosed disorder or whether 
additional testing or information 
could be obtained that would lead to a 
conclusive opinion.  See Jones v. 
Shinseki, 23 Vet. App. 382, 389 
(2010).  (The AOJ should ensure that 
any additional evidentiary development 
suggested by the examiner should be 
undertaken so that a definitive 
opinion can be obtained.)

3.  The AOJ must ensure that all 
medical examination reports and 
opinion reports comply with this 
remand and the questions presented in 
the request.  If any report is 
insufficient, it must be returned to 
the examiner for necessary corrective 
action, as appropriate.

4.  After undertaking any other 
development deemed appropriate, the 
AOJ should re-adjudicate the issue on 
appeal.  If the benefit sought is not 
granted, the Veteran should be 
furnished with a supplemental 
statement of the case (SSOC) and 
afforded an opportunity to respond 
before the record is returned to the 
Board for further review.  

Thereafter, the case should be returned to the Board for further 
appellate review.  By this remand, the Board intimates no opinion 
as to any final outcome warranted. No action is required of the 
Veteran until he is notified.  The Veteran has the right to 
submit additional evidence and argument on the matter the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


